Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's amendments and arguments filed on 09/22/2021 overcome all the rejections set forth in the previous Office Action.
Allowable Subject Matter
Claims 1, 3, 5-7, 9, 11, 13 and 15-16 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wang (US 20200058112 A1): “[0086] In the method for image processing according to embodiments of the present disclosure, for an image in chrominance-luminance separated color mode, luminance components of the image are filtered to obtain the high-frequency image and the low-frequency image, the first gain coefficient and the second gain coefficient are calculated respectively, the high-frequency image is enhanced according to the first gain coefficient, the low-frequency image is enhanced according to the second gain coefficient, and image fusion is performed for the enhanced high-

    PNG
    media_image1.png
    539
    592
    media_image1.png
    Greyscale

Yu et al., "Super-Resolving Very Low-Resolution Face Images with Supplementary Attributes." In 2018 IEEE/CVF Conference on Computer Vision and Pattern Recognition, pp. 908-917. June 18-23, 2018. Salt Lake City, UT, USA

    PNG
    media_image2.png
    604
    387
    media_image2.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FENG NIU whose telephone number is (571)272-9592.  The examiner can normally be reached on Monday - Friday, 8am-5pm PT.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FENG NIU/Primary Examiner, Art Unit 2669